Case: 14-41143      Document: 00513079544         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41143
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JESUS RODRIGUEZ-PENA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-195-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jesus Rodriguez-Pena raises
arguments that he concedes are foreclosed by United States v. Rodriguez, 711
F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that the
generic, contemporary definition of “sexual abuse of a minor” does not require
the age of consent to be below 17 years old and does not include the asserted
age-differential requirement. He also raises an argument that he concedes is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41143    Document: 00513079544     Page: 2   Date Filed: 06/16/2015


                                 No. 14-41143

foreclosed by United States v. Elizondo-Hernandez, 755 F.3d 779, 782 (5th Cir.
2014), cert. denied, 135 S. Ct. 1011 (2015), which held that the Texas offense of
indecency with a child by contact satisfied the generic definition of “sexual
abuse of a minor.” Accordingly, the unopposed motion for summary disposition
is GRANTED, and the judgment of the district court is AFFIRMED.




                                       2